Name: Council Decision (EU) 2018/962 of 3 July 2018 appointing four members and three alternate members, proposed by the Italian Republic, of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2018-07-06

 6.7.2018 EN Official Journal of the European Union L 169/54 COUNCIL DECISION (EU) 2018/962 of 3 July 2018 appointing four members and three alternate members, proposed by the Italian Republic, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Italian Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 5 October 2015, by Council Decision (EU) 2015/1791 (4), Mr Onofrio INTRONA was replaced by Mr Roberto CIAMBETTI as an alternate member. (2) Three members' seats on the Committee of the Regions have become vacant following the end of the term of office of Mr Giovanni ARDIZZONE, Mr Raffaele CATTANEO and Mr Paolo DI LAURA FRATTURA. (3) A member's seat on the Committee of the Regions has become vacant following the end of the mandate on the basis of which Mr Vincenzo BIANCO (Mayor of Catania) was proposed. (4) Two alternate members' seats on the Committee of the Regions have become vacant following the end of the term of office of Mr Stefano Bruno GALLI and Mr Isidoro GOTTARDO. (5) An alternate member's seat has become vacant following the appointment of Mr Roberto CIAMBETTI as a member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as members:  Mr Alessandro FERMI, Presidente del Consiglio e Consigliere della Regione Lombardia,  Mr Roberto CIAMBETTI, Presidente del Consiglio e Consigliere della Regione Veneto,  Mr Donato TOMA, Presidente della Regione Molise,  Mr Vincenzo BIANCO, Consigliere del Comune di Catania (change of mandate); (b) as alternate members:  Mr Alessandro PIANA, Presidente del Consiglio e Consigliere della Regione Liguria,  Mr Raffaele CATTANEO, Assessore della Regione Lombardia,  Mr Alberto GOTTARDO, Consigliere del Comune di Sacile. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 3 July 2018. For the Council The President G. BLÃ MEL (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2015/1791 of 5 October 2015 appointing an Italian alternate member of the Committee of the Regions (OJ L 260, 7.10.2015, p. 27).